Citation Nr: 1611406	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-00 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1978 to December 1978, with additional service in the United States Army Reserve including active duty for training from May 25, 1985, to June 8, 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In a July 2015 decision, the Board granted service connection for PTSD and remanded the issue remaining on appeal for further development.  The case has since been returned to the Board for appellate review.  

The Agency of Original Jurisdiction (AOJ) implemented the grant of service connection for PTSD in a November 2015 rating decision and assigned a 50 percent evaluation effective from June 5, 2009.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the AOJ's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the AOJ's November 2015 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, in pertinent part, to afford the Veteran a VA examination and medical opinion.  The Veteran was provided such an examination in November 2015; however, the examiner indicated that he was unable to determine if the Veteran currently meets the diagnostic criteria for a mental health disorder due to a lack of cooperation. 

In light of the other findings of record, it appears that the Veteran may have a diagnosis other than PTSD.  Moreover, it is unclear as to whether the examiner could have still provided a medical opinion based on those other findings, despite the fact that the Veteran may not have been cooperative during the examination itself.  Therefore, the Board finds that the case should be remanded to obtain an additional medical opinion.   

In remanding the claim, the Board advises the Veteran that a claimant's cooperation is essential to the development of any claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination.  See 38 C.F.R. § 3.655 (2014); VAOPGCPREC 4-91 (Feb. 13, 1991).  Although a claimant is of course "free to refuse to report for a scheduled VA examination [,] . . . the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (citing 38 C.F.R. § 3.655(a)).  In other words, veterans who fail to cooperate during VA examinations "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski, 19 Vet. App. at 181. 



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should afford the Veteran a VA examination to determine the nature and etiology of any psychiatric disorder other than PTSD that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and assertions.  

The examiner should identify all current psychiatric disorders other than PTSD.  In making this determination, the examiner should note the Axis I diagnoses for depression and dysthymic disorder in the Ocala CBOC and Gainesville VAMC treatment records dated from May 2009 to November 2010.  If the examiner finds that the Veteran does not have a diagnosis other than PTSD, he or she should so state and explain why.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder began during service or is otherwise related thereto, to include the jeep accident documented in 1985.  

The examiner should also opine as to whether it is at least as likely as not that any current psychiatric disorder other than PTSD is either caused by or permanently aggravated by the Veteran's service-connected degenerative joint disease of the cervical spine.  In rendering this opinion, the examiner should note the Veteran's on-going treatment for depression and an Axis I diagnosis for pain disorder, as well as his participation in group therapy for chronic pain from July 2009 through September 2009 and November 2009 through April 2010.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

If the examiner finds that the Veteran is uncooperative during the examination, he or she should state so in the report and explain.  He or she should also indicate whether the requested opinions can still be provided based on the other findings of record.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the process of the examination and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted whether any notice was returned as undeliverable.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

